EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on February 23, 2021.
2.	Claims 1-27 are pending in the case; Claims 1, 8, 15, and 21 are independent claims.

3.	In the Non-Final Rejection mailed on November 27, 2020, Claims 1-27 were rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, but Claim Amendments filed on February 23, 2021 have rendered this rejection moot.


Allowable Subject Matter
4.	Claims 1-27 are allowed.
With respect to independent Claim 1 (and similarly, independent Claims 8, 15, and 21), as discussed in the Remarks filed on February 23, 2021 (see pgs. 10-13), the prior art of record does not appear to disclose or suggest the following combination of steps/features as recited in Claim 1 (and similarly, in Claims 8, 15, and 21):
querying the shared document to obtain a first identifier of a chat group inserted into the shared document; displaying, according to a state of whether the first user account has joined into the chat group, a group chat control corresponding to the state in the share document, wherein the group chat control is used for joining the chat group or for displaying an interface of the chat group; and sending, in response to an operation on the group chat control, a corresponding group chat request.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179